Case 20-10422-BLS Doc1 Filed 02/24/20 Page 1 of 20

Fill in this information to identify your case:

DISTRICT OF DELAWARE

United States Bankruptcy Court for the:

 

Case number (if known)

Chapter 14

 

 

( Check if this an
amended filing

|
|

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name

Cosi Restaurant Holdings LLC

4/19

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal

 

 

 

 

Employer Identification  XX-XXXXXXX
Number (EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

500 Rutherford Ave., Suite 130
Charlestown, MA 02129
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Suffolk Location of principal assets, if different from principal
County place of business

5. Debtor's website (URL)

 

Number, Street, City, State & ZIP Code

www.getcosi.com

 

6. Type of debtor

a Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
(] Partnership (excluding LLP)
O Other. Specify:

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 1
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 2 of 20

Debtor

Cosi Restaurant Holdings LLC

Case number (if known)

 

 

Name

7. Describe debtor's business A. Check one:

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Railroad (as defined in 11 U.S.C. § 101(44))

Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 1014(6))
Clearing Bank (as defined in 11 U.S.C. § 781(3))

OoOooonddgd

Ml None of the above

B. Check ail that apply

CZ Tax-exempt entity (as described in 26 U.S.C. §501)

C investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
01 tnvestment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Awww.uscourts.gov/four-digit-national-association-naics-codes.

 

7225
8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? C1 Chapter 7
OO Chapter 9

M@ Chapter 11. Check all that apply:

OO Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).

Os The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

C1 Aplan is being filed with this petition.

(1 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

(1 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
(Official Farm 201A) with this form.

(The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
0 Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

10. Are any bankruptcy cases
pending or being filed by a
business partner or an

affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

EE No.
O yes.

When Case number

When

District
District

 

Case number

CI No

Yes.

Debtor See Attachment Relationship

District

 

When Case number, if known

 

 

Official Form 201

Voluntary Petition for Non-individuals Filing for Bankruptcy page 2
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 3 of 20

Debtor Cosi Restaurant Holdings LLC Case number (if known)

Name

 

 

41. Why is the case filed in | Check all that apply:
this district?
@ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

HA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Doesthe debtor owncr Eno
have possession of any
real property or personal [1 Yes.
property that needs
immediate attention?

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check all that apply.)
CZ it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

(Ci It needs to be physically secured or protected from the weather.

(71 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

0 Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
ls the property insured?
1 No

Ol] Yes, Insurance agency

 

Contact name

 

Phone

 

 

ma Statistical and administrative information

 

13. Debtor's estimation of : Check one:

available funds ;
Wi Funds will be available for distribution to unsecured creditors.

C After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

1X 25,001-50,000

14. Estimated number of Ml 1.49 C2 1,000-5,000
creditors oO
Cl 50-99 5001-10,000 1 50,001-100,000
C 100-199 1) 10,001-25,000 CO More than100,000
[4 200-999

 

15. Estimated Assets

Ml $0 - $50,000

CZ $50,001 - $100,000
D $100,001 - $500,000
CZ $500,001 - $1 million

0 $1,000,001 - $10 million

C1 $10,000,001 - $50 million
O $50,000,001 - $100 million
1 $100,000,001 - $500 million

C1 $500,000,001 - $1 billion

1) $1,000,000,001 - $10 billion
[4 $10,000,000,001 - $50 billion
C] More than $50 billion

 

16. Estimated liabilities

C1 $0 - $50,000

1 $50,001 - $100,000
OJ $100,001 - $500,000
D $500,001 - $1 million

$1,000,001 - $10 million

Mi $10,000,001 - $50 million
1 $50,000,001 - $100 million
1 $100,000,001 - $500 million

C1 $500,000,001 - $1 billion

1] $1 ,000,000,001 - $10 billion
0 $10,000,000,001 - $50 billion
CJ More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Fiting for Bankruptcy

page 3
Debtor

Case 20-10422-BLS Doc1 Filed 02/24/20 Page 4 of 20

Cosi Restaurant Holdings LLC

 

Name

| | Request for Relief, Declaration, and Signatures

Case number (if known)

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, or both, 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized
representative of debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon February 24 2020

MM /DD/YYYY

18. Signature of attorney x

Official Form 201

 

Signature of authorized representative of debtor

Title Sgeretary, V.P. & General Counsel, CCO

Lif} iA
NA [->

Lo pow for Hébtor
Mark E. Felger

Printed name

 

Cozen O'Connor
Firm name

1201 N. Market Street

Suite 1001

Wilmington, DE 19801

Number, Street, City, State & ZIP Code

Contact phone 302-295-2000 Email address

3919 DE

Vicki Baue

 

Printed name

Date February 24 2020
MM/DD/YYYY

 

mfelger@cozen.com

 

 

Bar number and State

Voluntary Petition for Non-individuals Filing for Bankruptcy

page 4
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 5 of 20

Debtor Cosi Restaurant Holdings LLC Case number {if known)

 

“Name

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

 

 

 

Case number (if known) _ Chapter 11

1 Check if this an
| amended filing

 

FORM 201. VOLUNTARY PETITION

Pending Bankruptcy Cases Attachment

 

 

 

 

 

 

 

 

 

 

 

Debtor Cosi Franchise Holdings LLC Relationship to you Affilate _
District Delaware When _____ Case number, if known a
Debtor Cosi Sandwich Bar, Inc. Relationship to you Affiliate __
District Delaware When __ Case number, if known / -
Debtor Cosi, Inc. Relationship to you Parent _
District Delaware When _ Case number, if known

Debtor Hearthstone Associates, LLC Relationship to you Affiliate ee
District Delaware When _ Case number, if known

Debtor Hearthstone Partners, LLC Relationship to you Affliate
District Delaware When Case number, if known ee
Debtor Xando Cosi Maryland, Inc. Relationship to you Affiliate
District Delaware When Case number, if known

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 5
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 6 of 20

COSI, INC.

ACTION BY UNANIMOUS CONSENT IN WRITING OF
THE BOARD OF DIRECTORS

February 24, 2020

The undersigned, constituting all of the members of the board of directors (the
“Directors” or the “Board”) of Cosi, Inc., a Delaware corporation (the “Corporation”), by
unanimous consent in writing, without the formality of convening a meeting, do hereby severally
and collectively consent to the following actions by the Corporation:

WHEREAS, the Corporation is the (i) sole member of Cosi Restaurant Holdings LLC, a
Delaware limited liability company and wholly-owned subsidiary of the Corporation
(“Restaurant Holdings”), (ii) sole member of Cosi Franchise Holdings LLC, a Delaware limited
liability company and wholly-owned subsidiary of the Corporation (“Franchise Holdings”), and
(iii) sole member and manager of Hearthstone Associates, LLC, a Massachusetts limited hability
company and wholly-owned subsidiary of the Corporation (“Hearthstone Associates”):

WHEREAS, Hearthstone Associates is the sole member of Hearthstone Partners, LLC, a
Massachusetts limited liability company and wholly-owned subsidiary of Hearthstone Associates
and indirect wholly-owned subsidiary of the Corporation (“Hearthstone Partners” together with
Restaurant Holdings, Franchise Holdings, and Hearthstone Associates, collectively, the “LLC
Subsidiaries” and individually, an “LLC Subsidiary”);

NOW, THEREFORE, BE IT RESOLVED, that, the Directors on behalf of the
Corporation, and the Corporation acting in its capacity (i) as sole member, on behalf of
Restaurant Holdings and Franchise Holdings, (ii) as manager on behalf of Hearthstone
Associates, and (iii) as the manager of Hearthstone Associates, the sole member of Hearthstone
Partners, hereby authorize and approve the following resolutions:

COMMENCEMENT. OF CHAPTER 11 CASE

RESOLVED, that the LLC Subsidiaries shall each file a petition seeking relief under the
provisions of Chapter 11 of the Bankruptcy Code (the “Petitions”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) in which the authority
to operate as a debtor-in-possession will be sought (the “Chapter 1] Cases”); and it is further

RESOLVED, that any of the officers of the Corporation (acting on behalf of the
Corporation in its capacity (i) as sole member, on behalf of Restaurant Holdings and Franchise
Holdings, (ii) as manager on behalf of Hearthstone Associates, and (iii) as the manager of
Hearthstone Associates the sole member of Hearthstone Partners) or any officers of any LLC
Subsidiary acting on behalf of such LLC Subsidiary, including without limitation the Chief
Restructuring Officer (the “CRO”), and, together with the Chief Executive Officer & President,
Executive Vice President and Vice President & General Counsel, CCO of the Corporation (the
“Authorized Officer(s)”), and each of them, acting either individually or jointly, are hereby

\45064642\5
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 7 of 20

authorized and directed to execute and verify the Petitions and any documents related thereto,
and to cause the same to be filed in the Bankruptcy Court; and it is further

RESOLVED, that without limiting the generality of the foregoing, the Authorized
Officers, and each of them, acting either individually or jointly, are hereby authorized and
directed to execute and file one or more declarations and other documents relating to the
Petitions, including without limitation an overview of each LLC Subsidiary’s business and
support for each of the motions requested in connection with the Petitions, and all schedules,
lists, and other documents and filings as may be necessary or proper in connection with the
Chapter 11 Cases, each in form and substance prepared and reviewed by the LLC Subsidiaries”
financial and legal advisors and approved by such officer, the execution thereof by such officer

to be conclusive evidence of such approval; and it is further

RESOLVED, that the Authorized Officers, and each of them, acting either individually
or jointly, are hereby authorized to employ and retain all assistance by legal counsel,
accountants, financial advisors and other professionals in executing, verifying or filing the
Petitions and related and accompanying documents with a view to its successful prosecution; and
it is further

RETENTION OF PROFESSIONALS AND PAYMENT OF FEES AND EXPENSES

RESOLVED, that the law firm of Cozen O’Connor (“Cozen_O’Connor”) shall be
employed as bankruptcy counsel to the LLC Subsidiaries under a general retainer in the Chapter
11 Cases, subject to the approval of the Bankruptcy Court; and in connection therewith, the
Authorized Officers, and each of them, acting either individually or jointly, are hereby
authorized, empowered, and directed to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon the filing of the Chapter 11 Cases, and cause
to be filed an appropriate application for authority to retain the services of Cozen O’Connor; and
it is further

RESOLVED, that the Board hereby determines that the firm of Omni Agent Solutions
(“Omni”) shall be appointed as claims and noticing agent for the LLC Subsidiaries in the
Chapter 11 Cases, subject to the approval of the Bankruptcy Court; and in connection therewith,
the Authorized Officers, and each of them, acting either individually or jointly, are hereby
authorized, empowered, and directed to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon the filing of the Chapter 11 Cases, and cause
to be filed an appropriate application for authority to retain the services of Omni; and it is further

RESOLVED, that the Authorized Officers, and each of them, are authorized,
empowered, and directed to, on behalf of, and in the name of the LLC Subsidiaries, to retain any
other professionals to assist the LLC Subsidiaries in carrying out their duties in the Chapter 11
Cases, subject to the approval of the Bankruptcy Court; and in connection therewith, the
Authorized Officers, and each of them, acting either individually or jointly, are hereby
authorized, empowered, and directed to execute appropriate retention agreements, pay
appropriate retainers, and cause to be filed an appropriate application for authority to retain the
services of any other professionals; and it is further

\45064642\5
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 8 of 20

RESOLVED, that the Authorized Officers, and each of them, are authorized,
empowered, and directed to, on behalf of, and in the name of the LLC Subsidiaries, incur and
pay or cause to be paid all such fees and expenses as in their judgment shall be necessary,
appropriate, or advisable to effectuate the purpose and intent of any and all of the foregoing
resolutions, the making of any such payment conclusive evidence of the due authorization and
approval thereof by the Corporation; and it is further

CASH COLLATERAL AND DEBTOR-IN-POSSESSION FINANCING

RESOLVED, that in connection with the commencement of the Chapter 11 Cases by the
LLC Subsidiaries, any Authorized Officers be, and hereby are, authorized, empowered, and
directed to negotiate, execute, and deliver agreements for the use of cash collateral in connection
with the LLC Subsidiaries’ Chapter 11 Cases, which agreement(s) may require the LLC
Subsidiaries to acknowledge the debt and liens of existing loans, grant liens, and pay interest to
the LLC Subsidiaries’ existing lender(s), and to take such additional action and to execute and
deliver each other agreement, instrument, or document, to be executed and delivered by or on
behalf of the LLC Subsidiaries pursuant thereto or in connection therewith, all with such changes
therein and additions thereto as any Authorized Officer approves, such approval to be
conclusively evidenced by taking of such action or by execution and delivery thereof; and it is
further

RESOLVED, that in connection with the commencement of the Chapter 11 Cases by the
LLC Subsidiaries, any Authorized Officers be, and hereby are, authorized, directed and
empowered in the name of and on behalf of each LLC Subsidiary, as debtor and debtor-in-
possession, to negotiate, execute and deliver (i) one or more secured super-priority debtor in
possession loan facilities (collectively, the “DIP Loan”), on the terms that the Authorized Officer
may deem necessary or appropriate for the consummation of the transactions contemplated
thereby, the signature of such Authorized Officer to be deemed conclusive evidence of such
determination, and (ii) in connection with the DIP Loan, such agreements, certificates,
instruments, collateral documents, mortgages, guaranties, notices and any and all other
documents as the Authorized Officer may deem necessary or appropriate to facilitate the
execution and delivery of the DIP Loan and pledge of collateral in connection therewith, the
signature of such Authorized Officer to be deemed conclusive evidence of such determination
(collectively, the “Loan Documents”); and it is further

RESOLVED, that the Corporation has been presented with a proposed Secured
Superpriority Debtor-in-Possession Term Credit Facility Term Sheet (the “DIP Loan
Agreement”), by and between Cosi, Inc. as borrower, the LLC Subsidiaries and their other
affiliated debtors as guarantors, and Lion Fund, LP, or its designated affiliate as lender, and it is
further

RESOLVED, that the Corporation deems it desirable for, fair to, and in the best interests
of the LLC Subsidiaries, their creditors, and stakeholders and other parties in interest, that the
LLC Subsidiaries agree to the terms and conditions set forth in the DIP Loan Agreement
substantially in the form attached to these Resolutions as Exhibit “A,” and authorize and approve
(i) entry into the DIP Loan Agreement and (ii) the execution, delivery and performance of any
documents applicable to the LLC Subsidiaries and relating to the DIP Loan Agreement to which

\45064642\5
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 9 of 20

the LLC Subsidiaries are a party (the “DIP Loan Documents”); and it is further

RESOLVED, that the proceeds of any DIP Loan, including the DIP Loan Agreement,
shall be used, subject to the terms of the Loan Documents, including the DIP Loan Documents:
(i) to finance working capital and scheduled capital expenditures, (ii) to pay for fees and
expenses associated with the DIP Loan, (iii) to continue the conduct of the affairs of the LLC
Subsidiaries under Chapter 11, and (iv) for general corporate purposes; and it is further

GENERAL AUTHORIZATION AND RATIFICATION

RESOLVED, that the Authorized Officers, and each of them, are empowered, authorized
and directed, for and on behalf of each LLC Subsidiary, consistent with these Resolutions and
with the advice of counsel to the LLC Subsidiaries: (i) to negotiate, execute, deliver, certify, file
and/or record, and perform, any and all of the agreements, documents, and instruments
referenced herein, and such other agreements, documents, and instruments and assignments
thereof as may be required or as such Authorized Officer deems appropriate or advisable, or to
cause the negotiation, execution, and delivery thereof, as the case may be, in such form and
substance as such Authorized Officer may approve, together with such changes and amendments
to any of the terms and conditions thereof as such Authorized Officer may approve; (11) to
negotiate, execute, deliver, certify, file and/or record, and perform any agreements, documents,
certificates, consents, filings, and applications relating to the Resolutions adopted and matters
ratified or approved herein and the transactions contemplated thereby, and amendments and
supplements to any of the foregoing, and to take such other action as may be required or as such
Authorized Officer deems appropriate or advisable in connection therewith; (iii) to cause the
LLC Subsidiaries to enter into a transaction or series of transactions by which the LLC
Subsidiaries and/or their affiliates will attempt to restructure and/or resolve their debt obligations
and other liabilities; and (iv) to do such other things as may be required, or as may in such
Authorized Officer’s judgment be necessary, proper, or desirable, to carry out the intent and
effectuate the purposes of the Resolutions adopted and matters ratified or approved herein and
the consummation of the transactions contemplated hereby; and it is further

RESOLVED, that the Authorized Officers, and each of them, are empowered,
authorized, and directed, for and on behalf of the LLC Subsidiaries, to execute and file any other
petitions, schedules, motions, lists, applications, pleadings, and other papers, and to perform such
further actions and execute such further documentation, that the Authorized Officers, in their
absolute discretion, deem necessary or desirable to further the purposes of the Chapter 11 Cases
in accordance with these resolutions; and it is further

RESOLVED, that the Authorized Officers, and each of them, are empowered, authorized
and directed, for and on behalf of the LLC Subsidiaries, to take or cause to be taken any and all
such further actions, to execute and deliver or cause to be executed and delivered all such
contracts, documents, instruments and agreements providing for the engagement, retention,
compensation, reimbursement of expenses and indemnification of any legal counsel, accounting
firm, or other such consultants, advisors and other agents, to incur and pay all such fees and
expenses and to retain any such legal counsel, accounting firm, or other such consultants,
advisors and other agents, in each case as they shall in their judgment determine to be necessary,
desirable or advisable to carry out fully the intent and purpose of the foregoing resolutions and

\45064642\5
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 10 of 20

the execution by such Authorized Officer of any such document, instrument or agreement or the
payment of any such expenses or the doing by them of any act in connection with the foregoing
matters shall conclusively establish their authority therefor and the approval of the documents,
instruments or agreements so executed, the expenses so paid and the actions so taken; and it is
further

RESOLVED, that any person dealing with any Authorized Officer(s) in connection with
any of the foregoing matters shall be conclusively entitled to rely upon the authority of such
Authorized Officer(s) and by his or her execution of any document or agreement, the same shal]
be a valid and binding obligation of each LLC Subsidiary enforceable in accordance with its
terms; and it is further

RESOLVED, that each LLC Subsidiary is authorized to prepare and to certify as a
resolution of the LLC Subsidiary such additional resolutions as an Authorized Officer, acting
upon advice of counsel to the LLC Subsidiary, shall deem necessary or advisable to accomplish
the purposes of the foregoing resolutions; and it is further

RESOLVED, that the authority given in these resolutions is retroactive and any and all
actions heretofore or hereafter taken by the Authorized Officers within the terms of any of the
foregoing resolutions are ratified, confirmed, and approved in all respects as the acts and deeds
of the LLC Subsidiary; and it is further

RESOLVED, that (i) the Corporation’s entry, on behalf of itself and each of the LLC
Subsidiaries, into that certain Engagement Letter, dated December 23, 2019, with Sasco Hill
Advisors, Inc. (“Sasco”) (the “Engagement Letter”), and any and all amendments or
modifications to the Engagement Letter, in the form approved by any Authorized Officer, and
(ii) the Corporation and the LLC Subsidiaries’ engagement of Sasco and the retention of Jason
Fensterstock as CRO pursuant to that Engagement Letter, and each of the transactions and other
actions contemplated by or incident to the Engagement Letter, be and hereby are authorized,
confirmed, ratified and approved; and it is further

RESOLVED, that any and all actions heretofore or hereafter taken by the Authorized
Officers, or any of them, with respect to the Engagement Letter or the engagement of Sasco or
the retention and appointment of Jason Fensterstock as CRO be and each of them is hereby
adopted, ratified, and approved; and it is further

RESOLVED, that each LLC Subsidiary shall indemnify, defend and hold harmless, to
the fullest extent permitted by the law of its jurisdiction of formation and respective operating
agreement and governing documents, each of the Authorized Officers with respect to any legal,
equitable or administrative claim of any kind whatsoever against such Authorized Officer in
connection with, arising from or related to any actions taken by such Authorized Officer in
connection with the foregoing resolutions.

\45064642\5
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 11 of 20

The foregoing resolutions may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the same instrument

Adopted as of the date first written above.

DIRECTORS:
By: Andrew bar

By: David Polonitza

 

 

By: Vicki Baue
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 12 of 20

 
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 13 of 20

The foregoing resolutions may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the same instrument.

Adopted as of the date first written above.

DIRECTORS:
By: Andrew Berger
By: David Polonitza

By: Vicki Baue
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 14 of 20

EXHIBIT “A”

[DIP Loan Agreement]

\44480402\7
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 15 of 20

MIA MNO)UL Ere elem e oIOLe
Debtor name | Cosi Restaurant Holdings LLC

 

United States Bankruptcy Court for the: DISTRICT OF DELAWARE O Check if this is an

 

 

Case number (if known): amended filing

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

Name of creditor and Name, telephone number | Nature of claim Indicate if claim | Amount of claim

complete mailing address, | and email address of (for example, trade is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. If

including zip code creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff

Gordon Food Service Trade Debt Disputed $1,226,531.00 |

3301 N.W. 125th

Street

Miami, FL 33167

US Foods Trade Debt $170,000.00

9399 West Higgins

Road, Suite 500

Des Plaines, tL 60018 ;
Carlyle Baltimore Disputed $159,309.00
Holdings LLC

PO Box 76361
Baltimore, MD 21275
Trumball Insurance $155,000.00
Company

(The Hartford)
PO Box 660916
Dallas, TX
75266-0916
AAG South Station Electricity $145,683.00
Property LLC
PO Box 785172
Philadelphia, PA
19178-5172
Vanguard Archives, Disputed $142,132.00)
LLC |
420 S. 3th Street
Saint Charles, IL
60174

Staples Trade Debt Disputed $136,465.00
Dept. BOS

PO Box 415256
Boston, MA
02241-5256 .
Rudin Mgmt inc. $135,073.00
345 Park Ave.
New York, NY
10154-0101

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor

Case 20-10422-BLS Doc1 Filed 02/24/20 Page 16 of 20

Cosi Restaurant Holdings LLC

 

Name

Case number (if known)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

‘| (for example, trade

debts, bank loans,
professional services,

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

if the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

Marketplace Logan
LLC

75 Park Plaza
Boston, MA 02116

$131,648.00

 

BRI 1864-230W
Monroe, LLC
PO Box 310608
Des Moines, IA
50331-0608

$124,612.00

 

The Art Institute of
Chicago

Attn: Treasury
Department

411 South Michigan
Ave.

Chicago, IL 60603

$114,043.00

 

{
i

i

 

TS Boston Core
Holdings LP
125 High Street
PO Box 419505
Boston, MA
02241-9505

$110,958.00

 

AETNA

AETNA Hartford
P.O. Box 88863
Chicago, IL
60695-1863

$100,309.00

 

1700 Market Street
Assoc LP

P.O. Box 823865
Philadelphia, PA
19182

$95,416.00

 

Sid Wainer & Son
2301 Purchase Street
New Bedford, MA
02746

$76,680.00

 

C&B Realty 3 LLC
1520 Northern Blvd
Manhasset, NY
11030-3006

$76,589.00

 

Mills Building
Associates

601 Thirteenth Street,
Suite 300 North
Washington, DC
20005

$76,130.00

 

North Dearborn
Building Company LP
250 Broadway, Suite
3001

New York, NY 10007

 

 

 

 

 

 

 

$73,800.00 |

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 17 of 20

Debtor Cosi Restaurant Holdings LLC Case number (if known)

 

 

Name

 

Name of creditor and Name, telephone number | Nature of claim -| Indicate if claim | Amount of claim

complete mailing address, | and email address of (for example, trade is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. if
including zip code creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to.calculate unsecured claim.

 

Total claim, if Deduction for value | Unsecured claim
partially secured of collateral or setoff

 

B.E. Realty Limited $72,900.00
Partnership
2 Charlesgate West
Boston, MA
02215-3552

 

6056 Leasehold $72,271.00
Company

clo Newmark & Co.
Real Estate, Inc.

125 Park Avenue,
41th Floor

New York, NY 10017

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 18 of 20

Fill in this information to identify the case:

Debtorname Cosi Restaurant Holdings LLC

 

 

United States Bankruptcy Court forthe: DISTRICT OF DELAWARE

 

Case number (if known)

 

(1 Check if this is an
amended filing

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors tas

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and Ilabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

P| Deciaration and signature

tam the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have. a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

Other document that requires a declaration

 

OgoOoo0oo00o8o

 

| declare under penalty of perjury that the foregoing is true and correct.

Executedon February 24, 2020 X /s/ Vicki Baue
Signature of individual signing on behaif of debtor

 

Vicki Baue
Printed name

 

Secretary, V.P. & General Counsel, CCO
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 19 of 20

United States Bankruptcy Court
District of Delaware

Inre Cosi Restaurant Holdings LLC CaseNo. ee
Debtor(s) Chapter 11

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 

Name and last known address or place of | Security Class Number of Securities Kind of Interest
business of holder

Cosi, Inc. 100%

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the Secretary, V.P. & General Counsel, CCO of the corporation named as the debtor in this case, declare under
penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best
of my information and belief.

Date February 24, 2020 Signature /s/ Vicki Baue
Vicki Baue

 

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 20-10422-BLS Doc1 Filed 02/24/20 Page 20 of 20

United States Bankruptcy Court

District of Delaware

Inre Cosi Restaurant Holdings LLC Case No.

 

 

Debtor(s) Chapter 11

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _Cosi Restaurant Holdings LLC__ in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

 

Cosi, Inc.

 

OF None [Check if applicable]

February 24, 2020 /s/ Mark E. Felger

Date Mark E. Felger
Signature of Attorney or Litigant
Counsel for Cosi Restaurant Holdings LLC
Cozen O'Connor
1201 N. Market Street
Suite 1001

Wilmington, DE 19801
302-295-2000 Fax:302-295-2013

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
